ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_01_EN.txt. 135

DECLARATION OF JUDGE ODA

I agree to the operative part of the Order which unanimously fixes'the
time-limits for the written proceedings. However, I feel bound to declare
that, while I agree with the substance of the statement in the last paragraph
of the preambular part reading that:

“Whereas, in accordance with Article 79, paragraph 1, of the Rules

of Court, while a respondent which wishes to submit a preliminary

“objection is entitled before doing so to be informed as to the nature of

the claim by the submission of a Memorial by the Applicant, it may
nevertheless file its objection earlier”,

I have two observations in respect of this statement. As observed in
the Order, “the Court is not at the present time seised of a preliminary
objection by the United States”. This being so, it seems to me that it is not
required at this stage to take any decision on whether the preliminary
objection may be submitted before the filing of the Memorial. Moreover,
if the Court is to make such an important interpretation of its Rules as is
given in the passage quoted above, this should, in my view, be dealt within
the operative part, not in the preambular part of the Order.

(Signed) Shigeru Opa.
